       Case 2:20-cv-00472-DMC Document 12 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON MICHAEL LANDRETH,                           No. 2:20-CV-0472-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    BHUPINDER LEHIL, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s motions for the appointment of

19   counsel, ECF Nos. 7 and 8.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
       Case 2:20-cv-00472-DMC Document 12 Filed 11/02/20 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff cites the following factors warranting appointment of counsel: (1) his

 9   indigency; (2) his incarceration; and (3) limited access to the prison law library. See ECF Nos. 7

10   and 8. These are circumstances common to most inmate litigants and, as such, are not

11   exceptional. Moreover, a review of the docket reflects that Plaintiff is able to articulate his claims

12   on his own. In this regard, by separate order the Court has determined that Plaintiff’s complaint

13   is appropriate for service. Further, at this stage of the proceedings before any defendant has

14   appeared or any discovery has been conducted, the Court cannot say that Plaintiff has any

15   particular likelihood of success on the merits. Finally, the issues involved in this Eighth

16   Amendment medical care case are neither legally nor factually complex.

17                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motions for the

18   appointment of counsel, ECF Nos. 7 and 8, are denied.

19

20   Dated: October 30, 2020
                                                            ____________________________________
21                                                          DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
